DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/11/2019, 12/20/2019 and 04/22/2021 are in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 04/11/2019 is hereby acknowledged.

Drawings
The drawings were received on 04/11/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al. (US 2019/023174 A1 cited in submitted IDS) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claim 1, Shimizu et al. discloses;
A wireless communication device for a road side zone (Fig. 3(B), Para. [0093]: “the small cell base station 1 is installed in a building BD located on one side of the road R, and the multi-element antenna 5 is installed on a wall surface of the building BD”), the wireless communication device comprising: 
a wireless communication circuit (Fig. 8: wireless communicator 11) that forms beams in plural different directions in a time division scheme (Fig. 2, 3(B), Para. [0001]: “The present invention relates to a base station apparatus for time-divisionally transmitting a down signal to terminal apparatuse” plural different directions as depicted in Fig. 2, 3(B)) in an area which includes plural routes (Fig. 3(B), Para. [0093]: “among the transmission beams transmitted from the small cell base station 1, the transmission beams in the direction towards the sidewalk SW are frequently used by the user terminals 3, while the transmission beams in the direction towards the road RW are rarely used by the user terminals 3”.  As depicted in Fig. (3), base station 1 covers an area which includes “sidewalk SW” and at least two lane “road RW”); and 
a recording circuit (Fig 8: infor storage 14/Historical infor collector 31) that records (Para. [0026]: “FIG. 5 is an explanatory view showing an example of historical information collected by the small cell base station 1”; Para. [0047]: “the controller is configured to store the beam ID extracted from the up signal as the historical information in the information storage”; Fig. 5, Para. [0104: “historical information collected by a small cell base station 1”; Para. [0107]: “the user presence ratio, i.e., the ratio of the number of times of presence of at least one user terminal 3 to the total number of scans, is determined.  This user presence ratio is presence frequency information representing the frequency of presence of at least one user terminal 3 in a sector for each beam ID”) time transition in the direction of the beam (Para. [Para. [0094]: “the utilization 

Regarding Claim 2, Shimizu et al. discloses;
The wireless communication device according to Claim 1, comprising: 
an assessment circuit (Fig. 8: controller 13) that assesses the route on which the mobile apparatus moves among the plural routes based on an assessment reference based on a positional 

Regarding Claim 4, Shimizu et al. discloses;
The wireless communication device according to Claim 1, wherein 
the area that is covered by the wireless communication circuit by the beams in the plural directions is asymmetrical with respect to a reference direction along parallel portions of the plural routes (Fig. 3(B): the beams communication area  is asymmetrical when compared to beams transmitted along (parallel) the sidewalk and the road (a reference direction) and across the sidewalk and the road).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2019/023174 A1 cited in submitted IDS) in view of Lee et al. (US 2016/0112112 A1).

Regarding Claim 6, Shimizu et al. discloses;
A wireless communication device (Fig. 3(B), Para. [0093]: “the small cell base station 1 is installed in a building BD located on one side of the road R, and the multi-element antenna 5 is installed on a wall surface of the building BD”) …, the wireless communication device comprising: 
a wireless communication circuit (Fig. 8: wireless communicator 11) that forms beams in plural different directions in a time division scheme (Fig. 2, 3(B), Para. [0001]: “The present invention relates to a base station apparatus for time-divisionally transmitting a down signal to 
a recording circuit (Fig 8: infor storage 14/Historical infor collector 31) that records (Para. [0026]: “FIG. 5 is an explanatory view showing an example of historical information collected by the small cell base station 1”; Para. [0047]: “the controller is configured to store the beam ID extracted from the up signal as the historical information in the information storage”; Fig. 5, Para. [0104: “historical information collected by a small cell base station 1”; Para. [0107]: “the user presence ratio, i.e., the ratio of the number of times of presence of at least one user terminal 3 to the total number of scans, is determined.  This user presence ratio is presence frequency information representing the frequency of presence of at least one user terminal 3 in a sector for each beam ID”) time transition in the direction of the beam (Para. [Para. [0094]: “the utilization rates of different transmission beams formed around the small cell base station 1 vary greatly depending on their transmission beam directions”; Para. [0095]: “after checking the utilization rates of the different transmission beam directions over a prescribed time period”; Para. [0099]: “beam ID, which identifies a transmission beam used for transmission of the synchronization down signal, is transmitted from the small cell base station 1 to a user terminal 3.  Upon receiving the synchronization down signal, the user terminal 3 extracts the beam ID from the synchronization down signal and transmits a synchronization up signal (RACH preamble) including the beam ID to the small cell base station 1.  Upon receiving a synchronization up signal, the small cell base 
Shimizu et al. does not teach the wireless communication device is for the mobile/terminal apparatus (e.g. user terminal 3).
On the other hand, in the same field of endeavor (Para. [0003], [0017]: directional communication and navigation along a road), Lee teaches:
“a mobile apparatus” (Para. [0003]: “mobile terminal’) that is capable of communicating using (Para. [0003]) “an apparatus for beamforming of a multiple antenna transceiver using one or more sensors of a mobile terminal.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication device of Shimizu et al. invention’s in a mobile apparatus as taught by Lee et al., so as to provide enhanced directional communication and navigation by eliminating (Shimizu et al.,  Para. [0021]) “unnecessary transmission beams” and “shortening a waiting time” reception signals.

Regarding Claim 7, Shimizu et al. discloses;
The wireless communication device according to Claim 6, comprising: 
an assessment circuit (Fig. 8: controller 13) that assesses the route on which the mobile apparatus moves among the plural routes based on an assessment reference based on a positional relationship between the plural routes and the area and the time transition in the direction of the beam which is recorded in the recording circuit (Fig. 3(b), Para. [0095]: “after checking the utilization rates [assessment reference] of the different transmission beam directions over a prescribed time period, transmission frequencies are set for the transmission beams such that transmission beams with higher transmission frequencies are formed in beam directions towards where the transmission beams are frequently utilized.’  Therefore implicitly teaching the routes on which the mobile apparatus moves among the sidewalk and the two lane road and the position of the user).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633 

/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633